                       Case 3:19-cv-03425-JSC Document 10 Filed 06/17/19 Page 1 of 2

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


         NIANTIC, INC., a Delaware corporation,                                    )
                                                                                   )
                                                                                   )
                                                                                   )
                             Plaintiff(s)                                          )
                                                                                   )
                                 v.                                                                 Civil Action No. C 19-3425 JSC
                                                                                   )
   GLOBAL++, an unincorporated association; RYAN                                   )
   HUNT, a.k.a. “ELLIOTROBOT,” an individual; and                                  )
   ALEN HUNDUR, a.k.a. “IOS N00B,” an individual,                                  )
                   and DOES 1-20,                                                  )
                            Defendant(s)                                           )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendants' names and addresses) GLOBAL++, an unincorporated association, 15 Pine Hills Court, Cedar Valley ON L0G
                                             1E0, Canada, East Gwillimbury

                                             RYAN HUNT, a.k.a. “ELLIOTROBOT," 15 Pine Hills Court, Cedar Valley ON L0G 1E0,
                                             Canada, East Gwillimbury

                                             ALEN HUNDUR, a.k.a. “IOS N00B," 8320 Oak Knoll Dr., Brentwood, TN 37027

           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: Julie E. Schwartz, Bar No. 260624
                                            JSchwartz@perkinscoie.com
                                            Perkins Coie LLP
                                            3150 Porter Drive
                                            Palo Alto, CA 94304-1212
                                            Telephone: (650) 838-4300

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                                ATE
                                                                                   S DISTR
                                                                                          IC
                                                                                                                CLERK OF COURT
                                                                              ST            T
                                                                          D
                                                                                                                Susan Y. Soong
                                                                                                    CO
                                                                     E
                                                                   IT




                                                                                                      UR
                                                                 UN




                                                                                                        T




             6/17/2019
                                                                 N O RT




 Date:
                                                                                                         NI A
                                                                                                     OR
                                                                   HE




                                                                                                    IF




                                                                          N
                                                                                                    AL                 Signature of Clerk or Deputy Clerk
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
                       Case 3:19-cv-03425-JSC Document 10 Filed 06/17/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. C 19-3425 JSC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
